DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-30 and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai (USPN 2018/0365472).

With respect to claim 18, Cai teaches a mobile electronic device comprising: 
a display panel (Figs. 5 and 6) including a first surface and a second surface on opposite sides of the display panel (Figs. 5 and 6, item 320 has top/bottom surfaces), the first surface comprising a display screen and configured to face a viewer, and the display panel comprising a plurality of layers (Figs. 5-6, items 310, 320 and 360), wherein a portion of the display panel corresponding to an area of the second surface has at least one layer less than another portion of the display panel corresponding to another area of the second surface (Figs. 5-6, item 360 is missing in cavity 390); 
a biometric sensor having an upper surface spaced apart from the second surface of the display panel by at least an unoccupied space and disposed below the display panel to collect a signal related to biometric information through each of an area of the first surface of the display panel, the area of the second surface of the display panel, and the unoccupied space (Figs. 5-6, items 340 and 390 teach a sensor and cavity space); and 
a housing configured such that the upper surface of the biometric sensor is spaced apart from the second surface of the display panel by at least the unoccupied space and the signal related to biometric information is to be incident on the upper surface of the biometric sensor (Figs. 5-6, item 370). 
With respect to claim 19, Cai teaches the mobile electronic device of claim 18, discussed above, wherein the portion of the display panel forms a recess in a side of the display panel configured to face away from a viewer, and which is at least partially defined by the area of the second surface of the display panel (Cai, Figs. 5 and 6). 
 wherein the plurality of layers of the display panel comprise a first layer comprising a front panel (Cai, Figs. 5 and 6, item 320), and a second layer below the first layer (Cai, Figs. 5 and 6, item 360), wherein surfaces of the first layer comprise the area of the first surface and the area of the second surface of the display panel, wherein the second layer has an opening defined therein that corresponds to the areas of the first and second surfaces of the display panel such that the signal related to biometric information that passes through the surfaces of the first layer reaches the upper surface of the biometric sensor via the unoccupied space and the opening (Cai, Figs. 5 and 6). 
With respect to claim 21, Cai teaches the mobile electronic device of claim 18, discussed above, wherein the housing has an opening and is attached to the second surface of the display panel by an adhesive at a periphery of the opening (Cai, Figs. 5 and 6 and paragraph [0095] teach display surface 320 is attached to housing 370 via foam gum 360.  Examiner notes a reasonably broad interpretation of the term “adhesive” includes the teachings of Cai), and wherein the biometric sensor is disposed to correspond to the opening of the housing such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
 wherein the housing is disposed below the display panel and has an opening that corresponds to the areas of the first and second surfaces of the display panel, and wherein the biometric sensor is disposed to correspond to the opening of the housing such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 23, Cai teaches the mobile electronic device of claim 19, discussed above, wherein the housing has an opening proximate the recess in the display panel, and is attached to the second surface of the display panel by an adhesive proximate a periphery of the opening (Cai, Figs. 5 and 6 and paragraph [0095] teach display surface 320 is attached to housing 370 via foam gum 360.  Examiner notes a reasonably broad interpretation of the term “adhesive” includes the teachings of Cai), and wherein the biometric sensor is disposed to correspond to the opening of the housing such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor via the unoccupied space and the recess (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 24, Cai teaches the mobile electronic device of claim 19, discussed above, wherein the housing has an opening that corresponds to the areas of the first and second surfaces of the display panel, and the housing is disposed below the display panel and the recess, and wherein the biometric sensor is disposed to correspond to the opening of the housing such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 25, Cai teaches the mobile electronic device of claim 18, discussed above, wherein the housing has an opening, is disposed under the portion of the display panel, and is attached to the second surface of the display panel by an adhesive proximate a periphery of the opening (Cai, Figs. 5 and 6 and paragraph [0095] teach display surface 320 is attached to housing 370 via foam gum 360.  Examiner notes a reasonably broad interpretation of the term “adhesive” includes the teachings of Cai), and wherein the biometric sensor is disposed to correspond to at least part of the opening of the housing such that the signal related to biometric information that passes through the portion of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 26, Cai teaches the mobile electronic device of claim 18, discussed above, wherein the housing is disposed under the portion of the display panel and has an opening that corresponds to the areas of the first and second surfaces of the display panel, and wherein the biometric sensor is disposed to correspond to the opening of the housing such that the signal related to biometric information that passes through the portion of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 27, Cai teaches the mobile electronic device of claim 20, discussed above, wherein the housing has an opening and is attached to the second surface of the display panel by an adhesive proximate a periphery of the opening of the housing (Cai, Figs. 5 and 6 and paragraph [0095] teach display surface 320 is attached to housing 370 via foam gum 360.  Examiner notes a reasonably broad interpretation of the term “adhesive” includes the teachings of Cai), and wherein the biometric sensor is disposed to correspond to at least part of the opening of the housing and is at least partially accommodated by the opening of the second layer such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor via the unoccupied space (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 28, Cai teaches the mobile electronic device of claim 20, discussed above, wherein the housing has an opening that corresponds to the areas of the first and second surfaces of the display panel and is disposed below the display panel and the opening of the second layer, and wherein the biometric sensor is disposed to correspond to the opening of the housing and the opening of the second layer such that the signal related to biometric information that passes through the first and second surfaces of the display panel reaches the upper surface of the biometric sensor (Cai, Figs. 5 and 6 and paragraph [0089]). 
With respect to claim 29, Cai teaches the mobile electronic device of claim 18, discussed above, wherein the housing is supported by a circuit board (Cai, Figs. 5 and 6, item 350 and paragraph [0095].  Examiner notes a reasonably broad interpretation of the term “supported” includes the teachings of Cai). 
With respect to claim 30, Cai teaches the mobile electronic device of claim 29, discussed above, wherein the circuit board comprises a flexible printed circuit board (Cai, paragraph [0095]). 
With respect to claim 33, Cai teaches a mobile electronic device comprising: 
a display panel (Figs. 5 and 6) including a first surface and a second surface on opposite sides of the display panel (Figs. 5 and 6, item 320 has top/bottom surfaces), the first surface comprising a display screen and configured to face a viewer, and the display panel comprising a plurality of layers (Figs. 5-6, items 310, 320 and 360), wherein a portion of the display panel corresponding to an area of the second surface has at least one layer less than another portion of the display panel corresponding to another area of the second surface (Figs. 5-6, item 360 is missing in cavity 390); 
a biometric sensor having an upper surface spaced apart from the second surface of the display panel by at least an unoccupied space and disposed below the display panel to collect a signal related to biometric information through each of an area of the first surface of the display panel, the area of the second surface of the display panel, and the unoccupied space (Figs. 5-6, items 340 and 390 teach a sensor and cavity space); and 
a spacer configured so that the upper surface of the biometric sensor is spaced apart from the second surface of the display panel by at least the unoccupied space and the signal related to biometric information is to be incident on the upper surface of the biometric sensor via the unoccupied space (Figs. 5-6, item 370 and paragraph [0089]). 
The further limitations of claims 34 and 35 are rejected for substantially the same reasons as claims 29 and 30, discussed above.

Allowable Subject Matter
Claims 31, 32, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches the specific layers of a combination display and biometric sensor (see Figs. 5 and 6 of Cai USPN 20180365472).
lexible circuit board disposed below the biometric sensor and electrically coupled to the biometric sensor, and a metal sheet provided on the flexible circuit board so as to overlap the biometric sensor, the flexible circuit board provided between at least the metal sheet and the biometric sensor” (see at least claim 31 – emphasis added); and
“mobile electronic device of claim 18, further comprising a flexible circuit board electrically coupled to the display panel and having an opening defined therein that overlaps an area where the biometric sensor is provided” (see at least claim 32 – emphasis added).

Claims 36 and 37 are objected to for substantially the same reasons as claims 31 and 32, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lee et al. (USPN 2017/0372115), Kang et al. (USPN 10,949,637), Falco (USPN 2004/0212555) and Hwang et al. (USPN 2017/0212613) teach a display with an opening and a biometric sensor aligned with the opening; and
He et al. (USPN 2017/0220838) teaches a display and biometric sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623